IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 26, 2008

                                       No. 07-51438                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

CHARLES EDWARD THOMAS

                                                  Defendant-Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:07-CR-108


Before SMITH, WIENER, and HAYNES, Circuit Judges.
WIENER, Circuit Judge:*
       Defendant-Appellant Charles Edward Thomas challenges his convictions
for possession with intent to distribute more than five grams of cocaine base
(“crack”) on May 1, 2007 and .28 grams on February 28, 2007. Thomas contends
that (1) the district court abused its discretion when it admitted evidence of his
prior drug convictions under Federal Rule of Evidence 404(b) and when it
permitted testimony from a police officer on the correlation between drug
distribution and the amount of drugs found on Thomas during the May 1 offense;


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-51438

and (2) the evidence adduced at trial is insufficient to support conviction on
either count of the indictment. Finding no error, we affirm Thomas’s conviction
on both counts.
                     I. FACTS AND PROCEEDINGS
A.    First Count (the May 1, 2007 Offense)
      In the first count of the two count indictment, Thomas was charged with
possession with intent to distribute five or more grams of crack.       Officer
Alejandro Jurado of the Odessa Police Department testified that on the morning
of May 1, 2007, he saw one man and two women sitting in a vehicle in the
parking lot of the MCM Fundome Hotel in Odessa, Texas. Officer Jurado spoke
with the driver of the car, who said that he was waiting for a friend named
Edward, subsequently identified as the defendant, Charles Edward Thomas.
      The occupants of the car did not have a room at the hotel and only the
driver had identification. When the woman in the front passenger seat of the
car, later identified as Regina Holmes, began to make movements with her foot,
Officer Jurado asked her to get out of the car. During questioning, she revealed
that the friend for whom they were waiting, Edward, had gone upstairs,
although she did not know why. She also pointed out his car, which Officer
Jurado recognized as one that he knew Thomas drove from time to time.
      While questioning Holmes, Officer Jurado saw Thomas come from around
a stairwell in the back of the hotel. Holmes identified Thomas as her friend
Edward. At the same time, Officer Jurado noticed Thomas put a flimsy object,
or a “baggie,” into his pocket. Thomas then approached Officer Jurado, who
began to question him. After Thomas refused to provide ID or his name, Officer
Jurado attempted to restrain him, but Thomas fled. During the pursuit, Officer
Jurado saw Thomas throw “something,” which appeared to be a flimsy object,
over a fence. Officer Jurado then ordered Thomas to the ground and, after a



                                       2
                                      No. 07-51438

brief struggle, subdued him. No drug paraphernalia was found on Thomas’s
person.
      Subsequent investigation of the area where Officer Jurado had seen
Thomas fling the flimsy object revealed a bag containing what appeared to
Officer Jurado to be large rocks of crack. Testimony from Marissa Silva, a
forensic scientist for the Texas Department of Public Safety, identified the
contents of the bag as two rocks of crack, one weighing 5.96 grams, the other
6.76 grams.
      Officer Jurado also testified that when he looked back to check on his
squad car, he saw Holmes throw an object from the place where she was sitting.
A subsequent search of the area revealed a crack pipe. Holmes was arrested for
possession of drug paraphernalia.
      Detective Jesse Garcia of the Odessa Police Department’s Narcotics-Vice
Unit testified after Officer Jurado. Detective Garcia had responded to the scene
at the Fundome on May 1, 2007 to assist Jurado. He testified that Jurado gave
him a quantity of what appeared to be narcotics. The government then asked
whether, based on Detective Garcia’s experience, the quantity of crack was
consistent with a distribution amount or with an amount for personal use.1


      1
              Government: “All right. From your knowledge and your training and your
              interaction on the street with crack cocaine users, do you have a sense about
              how many grams of crack cocaine a typical user would want to put in a pipe, for
              example, in order to get high?”
              Garcia:       “Yes.”
              [Defense objection]
              Garcia:       “Typically, less than a gram for one use, common use.”
              ....
              Government: “From your experience, looking at the amount and how it’s put
                            together there, do you have a sense of whether that would
                            typically be an amount that would be distributed, or is it a
                            personal use amount?”
              [Defense objection]
              Garcia:       “My experience, that seems to be a distribution amount.”
              Government: “And why do you – what factors do you look to as you look at that
                                                                               (continued...)

                                             3
                                    No. 07-51438

Detective Garcia testified, over objection, that, in his experience, it appeared to
be a distribution amount. He based his determination on the fact that the crack
rocks were larger than the size typical of personal use.2
      The government then introduced, over objection, evidence of Thomas’s
prior convictions for cocaine distribution. The government had given Thomas
proper Rule 404(b) notice of its intention to introduce evidence of these
convictions at trial, and the court had denied an opposition motion in limine by
the defense prior to trial. The trial court also gave the jury a proper limiting
instruction on the prior-convictions evidence at the time of the introduction.
B.    Second Count (the February 28, 2007 Offense)
      Thomas was charged in the second count of the indictment with possession
with intent to distribute .28 grams of crack. Officer Jackie Thompson, formerly
of the Odessa Police Department, testified that on the night of February 28,
2007, he and Corporal Michael Anaya were at the Super N motel. Officer
Thompson observed Thomas standing at the driver’s side of a truck, talking to
someone in the truck, and passing something hand to hand. While approaching
the truck, Officer Thompson saw Thomas throw some white substance into the
truck, which substance the officers thought might be crack. The officers then
recovered three small rocks of crack from the area inside the truck where it
appeared Thomas had thrown the white substance. Thomas stipulated that the
crack recovered weighed .28 grams.
      While searching Thomas, Officer Thompson discovered $310 in cash on his
person. Thomas did not possess any pay stubs, and he claimed that he had


      1
          (...continued)
                           exhibit that would make you think that?”
                Garcia:    “Just the amount. The typical user amount would be a small
                           rock. These, of course, are large rocks of crack cocaine.”
      2
         On cross-examination, Detective Garcia conceded that the amount of drugs seized
could also be for personal use.

                                           4
                                        No. 07-51438

earned the money by working odd jobs, such as yard work. From the truck,
Corporal Anaya recovered a 7-UP can that had been modified in such a way that
it could be used to smoke crack. He also testified that while questioning Thomas
and the truck’s occupants, one of the other individuals attempted to swallow
what Corporal Anaya thought was crack.
       At the end of the government’s case in chief, counsel for Thomas moved for
a judgment of acquittal. The district court denied the motion, and, after entry
of a stipulation as to the amount of crack involved in the February 28 offense,
the defense rested. Defense counsel made another objection to the admissibility
of the prior convictions, which was overruled. In giving its jury charge, the trial
court repeated its limiting instruction on the use of the evidence of prior
convictions. The jury eventually convicted Thomas on both counts. Defense
counsel renewed his motion for a judgment of acquittal, which the court again
denied. Thomas timely filed a notice of appeal.
                                       II. ANALYSIS
A.     The Federal Rule of Evidence 404(b) Challenge
       1.       Standard of Review
       We review a decision to admit evidence of prior convictions for abuse of
discretion,3 subject to a harmless error inquiry if abuse is found.4 The abuse of
discretion standard is heightened5 when evidence is admitted under Federal




       3
        United States v. Arnold, 467 F.3d 880, 885 (5th Cir. 2006), cert. denied, 127 S. Ct.
2445 (2007).
       4
           United States v. Morgan, 505 F.3d 332, 339 (5th Cir. 2007) (per curiam).
       5
          United States v. Miller, 520 F.3d 504, 511 (5th Cir. 2008), petition for cert. filed, 77
U.S.L.W. 2001 (U.S. June 24, 2008) (07-11561); United States v. Mitchell, 484 F.3d 762, 774
(5th Cir. 2007), cert. denied, 128 S. Ct. 297 (2007).

                                                5
                                        No. 07-51438

Rule of Evidence 404(b) because “[e]vidence in criminal trials must be strictly
relevant to the particular offense charged.”6
       2.       Analysis
       Federal Rule of Evidence 404(b) states, in relevant part:
       Evidence of other crimes, wrongs, or acts is not admissible to prove
       the character of a person in order to show action in conformity
       therewith. It may, however, be admissible for other purposes, such
       as proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity or absence of mistake or accident . . . .
       Evidence of prior wrongs must be extrinsic to implicate Rule 404(b).7
Extrinsic evidence is that which is not “inextricably intertwined with the
charged offense, when both acts are part of the same criminal episode, or when
the ‘other act’ was a necessary preliminary step toward the completion of the
charged crime.”8 Moreover, the government must provide notice before offering
extrinsic evidence of other crimes.9               Thomas does not contend that the
government failed to provide notice, and the government does not claim that




       6
        United States v. Jackson, 339 F.3d 349, 354 (5th Cir. 2003) (internal quotation marks
omitted).
       7
           United States v. Crawley, 533 F.3d 349, 353-54 (5th Cir. 2008).
       8
           Id. at 354.
       9
           FED. R. EVID. 404(b).

                                               6
                                          No. 07-51438

Thomas’s two prior state convictions for cocaine distribution10 are intrinsic.
Thus, both of these threshold requirements were satisfied.
         We conduct our substantive Rule 404(b) inquiry under the two-prong test
from United States v. Beechum.11 “First, it must be determined that the extrinsic
evidence is relevant to an issue other than the defendant’s character.”12 “Second,
the evidence must possess probative value that is not substantially outweighed
by its undue prejudice and must meet the other requirements of [Federal Rule
of Evidence] 403.”13
         a.       First Prong: Relevancy
         The standard used in the first prong’s relevancy inquiry is the same as the
one used in Federal Rule of Evidence 401, namely, whether the evidence has
“any tendency to make the existence of any fact that is of consequence to the
determination of the action more or less probable than it would be without the




         10
           It is not possible to tell from the provisions under which Thomas was convicted for
his prior state drug crimes, sections 481.112 and 481.115 of the Texas Health and Safety Code,
whether he delivered powder cocaine or crack. The judgments from the Texas courts reference
“cocaine,” but the structure of Texas Health and Safety Code section 481.102(3)(D), which lists
cocaine as a substance the possession and delivery of which is criminalized by sections 481.112
and 481.115, includes “a salt, compound, derivative, or preparation of a salt, compound, or
derivative” of cocaine as well. Crack would fall within this expansive definition of cocaine.
        As the matter is ambiguous, and as interpreting the convictions to be for cocaine and
not crack favors Thomas, we presume that the convictions were for distribution of cocaine. It
also appears that the November 23, 1993 conviction contains a typographical error as it
describes the conviction as being for “Delivery of Cocaine,” but cites 481.115, which
criminalizes possession, not delivery. In this appeal, however, Thomas does not contest the
characterization of his prior convictions as being for delivery.
         11
              582 F.2d 898 (5th Cir. 1978) (en banc); see Crawley, 533 F.3d at 353-54.
         12
              Beechum, 582 F.2d at 911; United States v. Sanders, 343 F.3d 511, 518 (5th Cir.
2003).
         13
          Beechum, 582 F.2d at 911; United States v. Morgan, 505 F.3d 332, 339 (5th Cir.
2007) (per curiam).

                                                 7
                                         No. 07-51438

evidence.”14 We have held that “[t]he mere entry of a not guilty plea in a
conspiracy case raises the issue of intent sufficiently to justify the admissibility
of extrinsic offense evidence.”15 This rule appears to have also been applied in
drug cases when intent was at issue.16
       The amount of time between the extrinsic offense and the offense charged
is given a varying weight in the admissibility inquiry,17 but temporal proximity
alone is not usually dispositive.18 We have held that a lapse of nine years
between a conviction for possession of crack and a subsequent charge of
possession of crack with intent to distribute did not render evidence of the prior
conviction irrelevant, particularly because the defendant put his knowledge and
intent at issue at trial.19 We have also admitted evidence of prior convictions for
offenses committed as much as fifteen and eighteen years prior to the charged
offense.20
       The crimes with which Thomas was charged here, possession of crack with
intent to distribute, required the government to prove that Thomas knowingly




       14
            FED. R. EVID. 401; see Beechum, 582 F.2d at 911.
       15
            United States v. Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996).
       16
          See United States v. Arnold, 467 F.3d 880, 885 (5th Cir. 2006), cert. denied, 127 S.
Ct. 2445 (2007).
       17
          See United States v. Miller, 520 F.3d 504, 512 (5th Cir. 2008), petition for cert. filed,
77 U.S.L.W. 2001 (U.S. June 24, 2008) (07-11561); United States v. Jimenez, 613 F.2d 1373,
1376 (5th Cir. 1980); United States v. San Martin, 505 F.2d 918, 922-23 (5th Cir. 1974); see
also United States v. Garcia, 291 F.3d 127, 138-39 (2d Cir. 2002); United States v. Lynn, 856
F.2d 430, 435 (1st Cir. 1988).
       18
            Arnold, 467 F.3d at 885; Broussard, 80 F.3d at 1040.
       19
            Arnold, 467 F.3d at 885.
       20
            See id.

                                                8
                                        No. 07-51438

possessed crack and that he intended to distribute the crack he possessed.21 By
pleading not guilty and submitting the issues of knowledge and intent to
examination at trial, Thomas made extrinsic evidence of prior convictions
relevant to show such knowledge and intent.22
       Even if this were not the case, Rule 404(b) clearly contemplates, by its
terms, the use of extrinsic offense evidence to prove intent and knowledge.
Therefore, the only question under the standard Rule 401 inquiry in Beechum’s
first prong is whether two prior convictions for cocaine delivery make it more or
less likely that Thomas knowingly possessed crack and intended to distribute it
this time.23 His prior convictions certainly help to rule out the possibility that
Thomas was unfamiliar with powder cocaine or crack, with the ways in which
such drugs are packaged, and with the manner in which they are distributed.
This is not a consequence of the “bad character” that a prior cocaine distribution
conviction might be thought to represent, but of the fact that it eliminates some
alternative explanations, such as ignorance of drugs and the drug trade.
Further, “because the defendant had unlawful intent in the extrinsic offense, it
is less likely that he had lawful intent in the present offense.”24 Thomas’s
extrinsic prior offenses were crimes for which either knowledge or intent was
required.25 There are, therefore, reasons other than evidence of Thomas’s



       21
          See United States v. Aguilar, 503 F.3d 431, 435 (5th Cir. 2007) (per curiam), cert.
denied, 128 S. Ct. 1304 (2008).
       22
         Because Thomas’s prior convictions were for delivery, not mere use, his citations to
United States v. McDonald, 905 F.2d 871, 875 (5th Cir. 1990) and United States v. Hill, 953
F.2d 452,456 (9th Cir. 1991), are inapposite.
       23
          As discussed above, the fact that (by assumption) different narcotics are involved
does not preclude a finding of relevance. See Broussard, 80 F.3d at 1040.
       24
            United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc).
       25
            See TEX. HEALTH & SAFETY CODE §§ 481.112, 481.115 (Vernon 2007).

                                               9
                                        No. 07-51438

character why the prior extrinsic offenses make intent and knowledge more
likely in the instant case. Accordingly, the prior extrinsic evidence is relevant.
      This conclusion accords with a vast number of cases in this circuit. For
example, in United States v. Arnold,26 we determined that a nine-year-old
conviction for possession of crack was relevant to a new charge of possession of
crack with the intent to distribute it. In United States v. Broussard,27 we
determined that a ten-year-old conviction for conspiring with intent to distribute
marijuana was relevant to a charge of possessing cocaine with the intent to
distribute it.
      b.       Second Prong: Probative Value vs. Undue Prejudice
      For purposes of the second Beechum prong, a similarity between the
elements of a prior extrinsic offense and the elements of the charged offense may
enhance the probative value of the extrinsic evidence.28 Even the fact that a
prior conviction involved different kinds of narcotics than those implicated in the
charged act does not render evidence inadmissible.29 A similarity between the
offenses, however, also increases the risk of prejudice; so, when the government
adduces strong evidence of intent, extrinsic offense evidence should be more




      26
           467 F.3d 880, 885 (5th Cir. 2006), cert. denied, 127 S. Ct. 2445 (2007).
      27
80 F.3d at 1039-40.
      28
           United States v. Bermea, 30 F.3d 1539, 1562 (5th Cir. 1994).
      29
           See Broussard, 80 F.3d at 1030, 1040.

                                              10
                                         No. 07-51438

readily excluded.30 Inversely, when the direct evidence of intent is slight, the
probative value of extrinsic evidence is enhanced.31
        We have frequently held that extrinsic evidence of past drug offenses is
“more probative than prejudicial.”32 This is a consequence of Rule 403, which
“tips the balance in favor of the admission of relevant evidence, permitting
exclusion only if the evidence’s probative value is substantially outweighed by
the danger of unfair prejudice.”33 Finally, limiting instructions by the trial court
mitigate the possibility of unfair prejudice,34 particularly when given
immediately after the extrinsic offense evidence is admitted.35
        The probative value versus unfair prejudice balancing and the Rule 403
inquiries of Beechum’s second prong essentially reduce to a prejudice inquiry in
this appeal because Thomas has not argued that admission of his prior drug
convictions led to “confusion of the issues, or misleading the jury, or . . . undue




        30
          Bermea, 30 F.3d at 1562. We made this clear in United States v. Jackson, 339 F.3d
349, 356 (5th Cir. 2003), when, in analyzing the second of the Beechum prongs, we held that
when there is “other substantial evidence going to the issue of intent,” extrinsic evidence might
be unduly prejudicial. In that case, however, the defendant had not put intent at issue
(arguing instead that he was the wrong man). Thomas’s defense strategy put intent directly
at issue.
        31
             United States v. LeBaron, 156 F.3d 621, 625 (5th Cir. 1998).
        32
             United States v. Harris, 932 F.2d 1529, 1534 (5th Cir. 1991); Bermea, 30 F.3d at
1562.
        33
             Bermea, 30 F.3d at 1562.
        34
          United States v. Miller, 520 F.3d 504, 512 (5th Cir. 2008), petition for cert. filed, 77
U.S.L.W. 2001 (U.S. June 24, 2008) (07-11561); United States v. Adair, 436 F.3d 520, 527 (5th
Cir. 2006).
        35
             United States v. Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996).

                                               11
                                        No. 07-51438

delay, waste of time, or needless presentation of cumulative evidence.”36 We
preface the prejudice inquiry in this case with three observations.37
       First, we wrote in United States v. Harris that “[a]s to the relative
probative value of the evidence, our court has previously held that proof of prior
drug activities is more probative than prejudicial.”38 Second, two limiting
instructions were given in the trial of this case, one at the time that the evidence
was introduced and another during the charging of the jury; and we have
previously held such instructions cure much of any prejudice otherwise
attributable to the admission of evidence of prior convictions.39 Third, no other
“substantial evidence” going to the issue of intent was adduced in this trial,
which increases the probative value of extrinsic evidence of similar prior
offenses.40
       As extrinsic evidence of prior drug crimes has been held to be more
probative of intent and knowledge than prejudicial, the only serious contention
Thomas makes under Beechum’s second prong is that his convictions are so old
that their probative value was substantially outweighed by their prejudicial




       36
            FED. R. EVID. 403.
       37
          A fourth observation, not as important, concerns Thomas’s complaints about the
references by the government to his prior convictions at closing. The government in the
instant case was careful to ask the jury to think about the convictions as evidence only of
intent. As we conclude that such a use is permitted by Rule 404(b), there is no reason to treat
the use of this evidence in closing different from the way we would treat it if it occurred during
the government’s case in chief. United States v. Jackson, 339 F.3d 349 (5th Cir. 2003), is not
to the contrary. It was the use of the evidence by the government to attack the defendant’s
character during its opening statement that was problematic. Id. at 356-57.
       38
            932 F.2d 1529, 1534 (5th Cir. 1991).
       39
         Miller, 520 F.3d at 512; United States v. Adair, 436 F.3d 520, 527 (5th Cir. 2006);
United States v. Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996).
       40
            United States v. LeBaron, 156 F.3d 621, 625 (5th Cir. 1998).

                                               12
                                       No. 07-51438

effect. The cases Thomas cites for this proposition are inapposite. In United
States v. San Martin, we said:

      The test for remoteness need not, and indeed cannot, be reduced
      to a simple rule of thumb based solely on the number of years
      that have elapsed between the prior crime and the present
      offense charged. The better test . . . is whether the prior crime is
      similar [enough] in nature and in its material elements to have
      clearly probative value with respect to the intent of the accused at
      the time of the offense charged.41
The prior convictions that we ruled inadmissible in that case clearly lacked
probative value: Two were youthful indiscretions that involved the formation of
intent in a split second and the third did not include specific intent as a material
element.42
      In contrast, Thomas was in his thirties at the time of his first conviction;
and, in contrast to the situation in San Martin that involved an assault on a
police officer, here there is no contention by Thomas that, if he formed an intent
to distribute the crack at all, he did so in a split second. Even were this not so,
we have held, as discussed above, that prior drug crimes are “sufficiently similar
in nature” to have “clearly probative value with respect to the intent of the
accused.” The scale in the central probative/prejudice balancing inquiry tips in
favor of admitting evidence of prior drug offenses when the defendant is charged
with another drug-related crime.
      The second case Thomas cites, United States v. Jimenez,43 involved
extrinsic evidence of an offense committed after the crime with which the
defendant was charged. There we said: “Although we do not suggest that
subsequent extrinsic evidence could never be admitted under rule 404(b), it


      41
           505 F.2d 918, 922-23 (5th Cir. 1974) (footnote omitted).
      42
           Id.
      43
           613 F.2d 1373, 1376 (5th Cir. 1980).

                                              13
                                        No. 07-51438

certainly bears substantially less on predisposition than would a prior extrinsic
offense.”44 Unlike the post-hoc extrinsic offenses introduced in Jimenez, those
in Thomas’s case occurred prior to the crimes of conviction at issue in this
appeal. Additionally, Jimenez’s discussion of the time factor is dicta in light of
its conclusion that the evidence failed the first prong of the Beechum test.
Finally, unlike here, no limiting instruction was given to the Jimenez jury.
       The teachings of other circuits are not to the contrary on the core issue in
the probative/prejudice inquiry, viz., the similarity between the offenses.
Thomas cites United States v. Lynn, in which the First Circuit said that “the fact
that the prior conviction concerned events that took place six years before the
instant offense suggests even more strongly that the two acts were unrelated but
for involvement with the same illicit substance.”45 The focus of the Lynn court,
however, was on the dissimilarity between the two offenses. It concluded its
discussion by saying: “Given the dissimilarities between the two episodes, we
cannot uphold the district court’s finding that the prior crimes evidence was
probative . . . .”46
       The last case cited by Thomas, United States v. Garcia,47 held that a lapse
of twelve years prevented a finding that the defendant knew a particular phone
conversation comprised a “coded drug transaction.” There was no evidence from
the defendant’s prior conviction that he knew drug dealers sometimes
communicate in code. Again, the focus was on the probative value of the prior
crime of conviction, with time lapse merely a factor (although given more weight
in Garcia than in other cases). In fact, we have affirmed a district court’s


       44
            Id.
       45
            856 F.2d 430, 435 (1st Cir. 1988).
       46
            Id. (emphasis added).
       47
            291 F.3d 127, 138-39 (2d Cir. 2002).

                                                 14
                                         No. 07-51438

admission of evidence of crimes committed more than twelve years prior to the
charged offense.48
       We are convinced that the district court did not abuse its discretion when
it determined that the probative value of Thomas’s two prior cocaine distribution
convictions outweighed any undue prejudice that they might have conveyed to
the jury.49 Given our conclusion regarding the first Beechum prong, we hold that
the evidence of prior crimes was properly admitted. This obviously obviates the
need to conduct a harmless error inquiry.
B.     Detective Garcia’s Testimony
       1.        Standard of Review
       The decision of a district court to admit evidence is reviewed for abuse of
discretion, subject to a harmless error inquiry.50
       2.        Analysis
       The requirements of the Federal Rules of Evidence governing expert
testimony apply only to testimony from a witness tendered as an expert.51 As
Detective Garcia was not tendered as an expert, the strictures of Rule 704(b) are




       48
         United States v. Arnold, 467 F.3d 880, 885 (5th Cir. 2006) (citing, with apparent
approval, admission of a fifteen-year-old conviction in a drug case), cert. denied, 127 S. Ct. 2445
(2007).
       49
          There are, of course, cases in which the prior convictions are so stale that the passage
of time itself calls into question their similarity to the charged offense. See, e.g., United States
v. San Martin, 505 F.2d 918, 922 (5th Cir. 1974) (noting that the prior crimes “must not be so
remote as to be lacking in evidentiary value.” (internal quotation marks omitted)). The effect
of the lapse of time between crimes on the probative value of the evidence of prior offenses
necessarily varies according to the presence and extent of the other factors discussed above.
The lopsided distribution in favor of admissibility of almost all the factors except the passage
of time in the instant case makes it a poor candidate for any more elaborate discussion of the
issue.
       50
            United States v. Williams, 957 F.2d 1238, 1240-41 (5th Cir. 1992).
       51
            United States v. Allard, 464 F.3d 529, 533 (5th Cir. 2006).

                                                15
                                        No. 07-51438

inapplicable.52 Therefore, under Rule 704(a), his testimony could “embrace an
ultimate issue to be decided by the trier of fact,” such as whether Thomas
intended to distribute the crack he possessed on May 1, 2007.
       Nevertheless, Detective Garcia’s testimony was opinion testimony, albeit
lay opinion testimony, so it must satisfy the requirements of Federal Rule of
Evidence 701. Specifically, it must be “(a) rationally based on the perception of
the witness, (b) helpful to a clear understanding of the witness’ testimony or the
determination of a fact in issue, and (c) not based on scientific, technical, or other
specialized knowledge within the scope of Rule 702.”53
       Thomas does not contend that Detective Garcia’s testimony is an
impermissible lay opinion either because it is unhelpful or because it deals with
specialized knowledge within the scope of Rule 702. Rather, he contends that
the testimony is not rationally based on Detective Garcia’s perceptions. This
argument is meritless. The record amply supports Detective Garcia’s first-hand
knowledge of the amounts of crack consumed by users.54 Although Thomas cites
United States v. Garcia, and although that case may well stand for the
proposition that a lay witness cannot offer opinion testimony as to why a




       52
         United States v. Ibarra, 493 F.3d 526, 532 (5th Cir. 2007), cited by Thomas for the
proposition that a particular phrasing of expert testimony by a police officer in a criminal case
may transgress Rule 704(b) by embracing an ultimate issue of fact, and United States v. Speer,
30 F.3d 605, 609-10 (5th Cir. 1994), cited by the government for the proposition that an expert
witness such as a DEA agent may testify as to whether an amount of drugs is “consistent with
narcotics trafficking” or consistent “with personal use,” are inapplicable as they turn on Rule
704(b).
       53
            FED. R. EVID. 701.
       54
          Garcia testified that he had made two or three crack arrests per night for three years,
totaling in the hundreds. He also testified that he had talked to crack users about how they
consume it, how much they consume, and other related matters. He had also had formal
training about narcotics in classes and seminars.

                                               16
                                        No. 07-51438

defendant might speak about particular matters in code,55 nothing in Garcia can
be read as preventing a witness from offering non-expert opinion testimony
about patterns of conduct with which he has extensive first-hand experience
(e.g., the frequency with which a specific amount of a given drug is, as an
empirical matter, associated with distribution rather than personal use). Had
Detective Garcia testified as to why Thomas might have been in possession of
this particular quantity of crack or about what Thomas intended to do with it,
the analysis under Garcia might be different. But Detective Garcia offered his
opinion about a theoretically ascertainable empirical fact, which was rationally
connected to his first-hand observations.
       On this record, the district court did not abuse its discretion when it
allowed Detective Garcia to testify about the concordance between distribution
quantities and the amount of crack Thomas possessed during the May 1 offense.
C.     Sufficiency of the Evidence
       1.       Standard of Review
       Thomas timely moved for a judgment of acquittal on both counts. Such a
motion challenges the sufficiency of the evidence. As that motion preserved the
sufficiency-of-the-evidence issue for appellate review, we review the denial of the
motion for acquittal de novo.56
       Albeit classified as de novo, our sufficiency-of-the-evidence review is
“highly deferential to the verdict.”57 We “will affirm . . . if a reasonable trier of
fact could conclude . . . the elements of the offense were established beyond a
reasonable doubt, viewing the evidence in the light most favorable to the verdict


       55
            291 F.3d 127, 140-42 (2d Cir. 2002).
       56
            United States v. McDowell, 498 F.3d 308, 312 (5th Cir. 2007).
       57
          United States v. Gulley, 526 F.3d 809, 816 (5th Cir. 2008) (per curiam) (internal
quotation marks omitted), petition for cert. filed, 76 U.S.L.W. 2784 (U.S. June 12, 2008) (No.
07-11424).

                                              17
                                        No. 07-51438

and drawing all reasonable inferences from the evidence to support the
verdict.”58 This standard of review does not depend on whether the evidence
presented at trial is direct or circumstantial.59
       2.       Analysis
       To be convicted of possession with intent to distribute crack,60 a violation
of 21 U.S.C. § 841(a)(1) (Supp. V 2005), a defendant must knowingly possess the
crack, either actually or constructively,61 and must intend to distribute it.62 A
jury may infer intent to distribute based solely on possession of an amount too
large to be used by the person in possession.63 The Eighth Circuit has held that
9.9 grams of crack “far exceeds the amount attributable to personal use.”64 The
Fourth Circuit came to the same conclusion about “thirteen plus” grams.65 We
have held that 19.67 grams, together with a DEA agent’s testimony that the
amount “was almost surely intended for distribution,” created “at least a jury


       58
            McDowell, 498 F.3d at 312 (alterations in original) (internal quotation marks
omitted).
       59
            United States v. Bryant, 770 F.2d 1283, 1288 (5th Cir. 1985).
       60
         As there is no serious contention that the weight of the crack from the May 1 offense
was inaccurately determined, this discussion will treat the May 1 and February 28 offenses
as essentially the same crime, with different facts.
       61
         United States v. McKnight, 953 F.2d 898, 901 (5th Cir. 1992) (“[A] person has
constructive possession if he knowingly has ownership, dominion, or control over the
contraband itself or over the premises in which the contraband is located. Constructive
possession need not be exclusive, it may be joint with others, and it may be proven with
circumstantial evidence. However, more evidence than mere physical proximity of the
defendant . . . is required.” (internal citations and footnote omitted)).
       62
         United States v. Aguilar, 503 F.3d 431, 434-35 (5th Cir. 2007) (per curiam) (citing
United States v. Mata, 491 F.3d 237, 242 (5th Cir. 2007)), cert. denied, 128 S. Ct. 1304 (2008).
       63
            United States v. Kates, 174 F.3d 580, 582 (5th Cir. 1999) (per curiam).
       64
            United States v. Smith, 91 F.3d 1199, 1201 (8th Cir. 1996).
       65
         United States v. Bell, 954 F.2d 232, 235 (4th Cir. 1992), overruled on other grounds,
United States v. Burgos, 94 F.3d 849 (4th Cir. 1996) (en banc).

                                               18
                                        No. 07-51438

question regarding intent to distribute.”66 Nevertheless, “[p]ossession of a small
quantity of illegal drugs consistent with personal use does not support an
inference of intent to distribute in the absence of other evidence, such as drug
paraphernalia, guns, or large quantities of cash.”67
       “The evidence need not exclude every reasonable hypothesis of innocence
or be wholly inconsistent with every conclusion except that of guilt, and the jury
is free to choose among reasonable constructions of the evidence.”68 “If, however,
the evidence gives equal or nearly equal circumstantial support to a theory of
guilt and to a theory of innocence, [this court] will reverse the conviction, as
under these circumstances a reasonable jury must necessarily entertain a
reasonable doubt.”69 It is proper for fact finders to “use their common sense and
evaluate the facts in light of their common knowledge of the natural tendencies
and inclinations of human beings.”70
       In United States v. Hunt, we reversed a conviction in which nothing but
the quantity of crack possessed supported a finding of intent to distribute.71 We
held in Hunt that, alone, evidence of possessing 7.998 grams of crack is
insufficient, as a matter of law, to support a finding of intent to distribute. The
only other evidence in Hunt to support intent to distribute included a razor
blade, blunts, a gun, and the absence of smoking pipes or other such use
instruments. We concluded that this evidence was also consistent with personal

       66
            Kates, 174 F.3d at 583.
       67
            Id. at 582.
       68
          United States v. Fuchs, 467 F.3d 889, 904 (5th Cir. 2006) (internal quotation marks
omitted), cert. denied, 127 S. Ct. 1502 (2007).
       69
            United States v. Hunt, 129 F.3d 739, 742 (5th Cir. 1997).
       70
            United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (internal quotation marks
omitted).
       71
129 F.3d at 742-44.

                                              19
                                       No. 07-51438

use and determined that a reasonable jury could not have found that the
defendant intended to distribute the crack beyond a reasonable doubt. We have
also held, however, that there is no specific minimum amount of a drug that is
required to establish an inference of an intent to distribute.72
               a.     Possession - May 1 Offense
      If all of Officer Jurado’s testimony were believed, as it must be for this
variety of highly deferential review, he saw Thomas with a flimsy baggie; he saw
Thomas flee; during the chase, he saw Thomas throw a flimsy object; a
subsequent search, shortly after the chase, of the area where Officer Jurado saw
Thomas throw the flimsy object turned up a flimsy object, a bag; and the bag
contained 12.71 grams of crack. A reasonable trier of fact could conclude from
this evidence that Thomas had the crack in a bag in his pocket during the chase
and that he threw it over a fence in an attempt to prevent Officer Jurado from
discovering it. This is sufficient evidence to demonstrate actual possession by
Thomas before and during the chase.
      The Eighth Circuit’s case cited by Thomas, United States v. Townley,73 is
not to the contrary. There, no cocaine was found in the defendant’s apartment,
and the only connection between the defendant and the owner of the apartment
where the cocaine was found was a picture and some testimony that they knew
each other. Because the defendant did not have actual possession of the cocaine,
the court would have had to determine that he had constructive possession over
the contraband to affirm his conviction. The defendant did not have “ownership,
dominion, or control over the contraband itself or over the premises in which the




      72
           United States v. Majors, 328 F.3d 791, 796 (5th Cir. 2003) (per curiam).
      73
           942 F.2d 1324, 1325 (8th Cir. 1991).

                                              20
                                        No. 07-51438

contraband [was] located,”74 and therefore did not have constructive possession.75
In this case, by contrast, Thomas’s possession was actual. Assuming the jury
believed Officer Jurado, Thomas actually possessed the crack until he threw it
away, likely in an attempt to hide it or at least to terminate his actual
possession.
               b.     Intent to Distribute - May 1 Offense
      There is less, but nevertheless sufficient, evidence that Thomas intended
to distribute the crack. No drug paraphernalia was found on Thomas, but one
of the women waiting for him in a car in the hotel parking lot had a crack pipe.
While in possession of a large quantity of crack, Thomas approached the car in
which the woman was waiting for him. Even though it is not impossible that the
quantity possessed by Thomas could have been for his personal use, he had been
convicted previously for delivery of cocaine, which, as discussed above, is
probative of intent.
      Taken in the light most favorable to the verdict, a reasonable jury could
have concluded beyond a reasonable doubt that a defendant (1) who was twice
before convicted of cocaine delivery and (2) who approached a car in which
another person was waiting for him, (3) which other person was in possession of
a crack pipe, but the defendant was not, and (4) the defendant was in possession
of an amount of crack greater than amounts we have determined to be legally
inadequate and within the range of amounts determined by this and other courts
to be evidence of intent to distribute, intended to distribute the crack.
Accordingly, there is sufficient evidence to support Thomas’s conviction in count
one of the indictment.
               c.     Possession - February 28 Offense


      74
           United States v. McKnight, 953 F.2d 898, 901 (5th Cir. 1992).
      75
           Townley, 942 F.2d at 1327.

                                             21
                                        No. 07-51438

       The evidence, viewed in the light most favorable to the verdict, permits a
reasonable trier of fact to conclude beyond a reasonable doubt that Thomas
possessed crack on February 1, 2007. If Officer Thompson is believed (and this
standard of review requires the court to credit his testimony), Thomas threw
something white, which from a distance looked like it might be crack, into a
truck in which crack was immediately discovered in the general vicinity where
Thomas had just thrown the white “something.”
              d.      Intent to Distribute - February 28 Offense
       Thomas’s prior convictions for cocaine distribution are probative of his
intent to distribute on February 28, just as they are for the May 1 offense. The
case for intent otherwise is even clearer, as Thomas was seen at the truck
talking to passengers who were in possession of a device for smoking crack, and
he threw the crack he possessed into their truck.
       Although the amount of crack involved in the February 28 offense is
considerably less than the quantity involved in the May 1 offense, the crack at
issue on February 28 had been divided into three rocks, conceivably indicating
that it was intended for distribution.76 Officer Thompson observed a hand-to-
hand transaction consistent with a narcotics deal between Thomas and the
occupants of the truck. Despite being unemployed and having no supporting
evidence of how he came by the money, Thomas possessed $310.77 If Corporal
Anaya’s testimony is believed, he observed one of the truck’s occupants
attempting to swallow some crack. Taken together, these facts are sufficient to


       76
          Thomas highlights what he perceives to be an inconsistency between being saddled
with evidence of intent to distribute for possession of a large quantity and then being saddled
with intent to distribute a small quantity. He misses the crucial distinction that, although a
large quantity may support a finding of intent to distribute because the quantity is inconsistent
with personal use, many small parcels of drugs support a finding of intent to distribute because
their packaging is inconsistent with personal use.
       77
         This amount probably does not qualify as the “large quantities of cash” that we have
previously identified as an indicium of intent to distribute.

                                              22
                                No. 07-51438

permit a reasonable trier of fact to conclude beyond a reasonable doubt that
Thomas committed each of the elements of the charged offense, including intent
to distribute the crack.
                            III. CONCLUSION
      For the foregoing reasons, Thomas’s convictions by a jury on both
counts of the instant indictment are AFFIRMED.




                                     23